department of the treasury internal_revenue_service washington d c apr date significant issue no contact person id number telephone number employer_identification_number legend c x dear sir or madam this is in reference to a ruling_request dated date submitted by counsel for b c and d concerning a proposed transfer of the assets of b the foundation to two newly formed non-profit corporations the foundation is a corporation that has been recognized as exempt from federal_income_tax as an organization described in sec_501 of the internal_revenue_code and is classified as a private_foundation within the meaning of sec_509 of the code the foundation’s sole business is the making of grants for charitable religious educational and scientific purposes as set forth in its articles of association and bylaws x and y were husband and wife during the period they were married they created b and served as two of the three trustees y is the president of b and x is the secretary of b z one of the children of x and y is the third trustee x and y were divorced in as a result of the divorce x and y have agreed that it would be desirable to divide the assets of b and to distribute them to two newly created foundations the new foundations one created and controlled by z and his family and one created and controlled by y and her family this will allow management of the foundations in keeping with the objective of the founders and will eliminate the strife that would be attendant on maintaining the status quo with x and y involved in managing the same foundation the new foundations are c and d c and d have been recognized as exempt from federal_income_tax as organizations described in sec_501 of the code and have been classified as private_foundations within the meaning of sec_509 b has distributed approximately one half of its assets to c and the other half to d at the time of the distributions b had no expenditure_responsibility grants outstanding under sec_4945 of the code and it currently has not such expenditure_responsibility b retains only assets sufficient to cover the costs of this reorganization termination of private_foundation_status sec_507 of the code provides that except as provided in sec_507 the status of any organization as a private_foundation shall be terminated only if such organization notifies the secretary of its intent to accomplish such termination or with respect to such organization there have been either willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter and the secretary notifies such organization that such organization is liable for the tax imposed by sec_507 sec_507 of the code provides that in the case of a transfer of assets of any private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation shall not be treated as a newly created organization sec_507 of the code imposes a tax on each organization that terminates its private_foundation_status under sec_507 sec_1_507-1 of the income_tax regulations provides that if a private_foundation transfers all or part of its assets to one or more other private_foundations pursuant to a transfer described in sec_507 of the code such transferor foundation will not have terminated its private_foundation_status under sec_507 sec_1_507-3 of the regulations provides that a sec_507 transfer results ina carryover of certain tax_attributes and characteristics of the transferor organization to the transferee foundation as described in subparagraphs and sec_1_507-1 of the regulations provides that for purposes of sec_507 of the code the term willful repeated acts or failures to act means at least two acts or failures to act both of which are voluntary conscious and intentional for purposes of sec_507 a willful and flagrant act or failure to act is one which is voluntarily consciously and knowingly committed in violation of any provision of chapter other than sec_4940 or sec_4948 and which appears to a reasonable man to be a gross violation of any such provision sec_1_507-3 of the regulations provides in part that a transfer of assets is described in sec_507 of the code if it is made by a private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the terms other adjustment organization or reorganization include any partial_liquidation or any other significant disposition of assets to one or more private_foundations other than transfers for full and adequate_consideration or distributions out of current income sec_1_507-3 of the reguiations provides in part that the term significant disposition of assets to one or more private_foundations includes any disposition for the taxable_year of percent or more of the fair_market_value of the net assets of the transferor foundation at the beginning of the taxable_year sec_1_507-3 of the regulations provides that unless a private_foundation voluntarily gives notice pursuant to sec_507 of the code a transfer of assets described in sec_507 will not constitute a termination of the transferor's private_foundation_status under sec_507 the proposed transfers from the foundation to the new foundations involve a transfer of more than of the assets of the foundation thus under sec_1_507-3 of the regulations the transaction will result in a significant disposition of the assets of the foundation accordingly the proposed transfers constitute an other adjustment organization or reorganization within the meaning of sec_1_507-3 of the regulations and therefore will constitute transfers described in sec_507 of the code as transfers described in sec_507 of the code under sec_1_507-1 and sec_1 d of the regulations the proposed transactions will not result in a termination of the foundation's private_foundation_status under sec_507 because no termination will take place the tax imposed by sec_507 of the code will not apply further under sec_507 the new foundations will not be treated as newly created organizations the taxpayers represent that the transfer of the assets of the foundation to the new foundations will be a single act and will not be one voluntarily consciously and knowingly committed in violation of any provision of chapter nor would it appear to a reasonable man to be a gross violation of any such provision based upon these representations for purposes of sec_507 of the code the proposed transfer will not constitute a willful and flagrant act or failure to act within the meaning of sec_1 c of the regulations giving rise to liability for tax under chapter of the code tax on net_investment_income sec_4940 of the code imposes on each private_foundation with respect to the carrying on of its activities a tax equal to two percent of the net_investment_income of such foundation for the taxable_year the transfers to the new foundations will not constitute a sale_or_other_disposition of property or other realizable event within the meaning of sec_4940 accordingly the transfer will not constitute a realizable event giving rise to net_investment_income to either the foundation or to the new foundations therefore the transfer will not give rise to tax under sec_4940 self-dealing sec_4941 of the code imposes a tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 d e of the code defines self-dealing as any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_53_4946-1 of the foundation and similar excise_taxes regulations provides that for purposes of sec_4941 of the code only the term disqualified_person shall not include any organization which is described in sec_501 other than an organization described in sec_509 the foundation will make the contemplated distributions to the new foundations both of which are described in sec_501 and not in sec_509 therefore the new foundations will not be disqualified persons as to the foundation at the time of the transfers and no transfer between a disqualified_person and a private_foundation will occur accordingly the transfer of the foundation's assets to the new foundations will not constitute acts of self-dealing under sec_4941 of the code and the transfers will not subject the foundation or the new foundations to tax under sec_4941 distribution_requirements sec_4942 of the code imposes a tax on the undistributed_income_of_a_private_foundation sec_4942 of the code provides the term undistributed_income means with respect to any private_foundation for any taxable_year as of any time the amount by which - the distributable_amount for such taxable_year exceeds the qualifying distributions made before such time out of such distributable_amount under sec_4942 of the code the term qualifying_distribution means any amount including that portion of reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 sec_170 purposes include charitable purposes under sec_4942 and b of the code the term qualifying_distribution includes a grant by a private_foundation to another private_foundation as long as the transferor maintains adequate_records to show that the transferee in fact subsequently made a qualifying_distribution that is equal to the amount of the transfer received and that is paid out of the transferee's own corpus within the meaning of sec_4942 sec_1_507-3 of the regulations provides that except as provided in sec_1_507-3 a private_foundation is required to meet the distribution_requirements of sec_4942 of the code for any taxable_year in which it makes a sec_507 transfer of all or part of its net assets to another private_foundation such transfer shall itself be counted toward satisfaction of such requirements to the extent the amount transferred meets the requirements of sec_4942 however where the transferor has disposed of all of its assets the record keeping requirements of sec_4942 shall not apply during any period in which it has no assets sec_1_507-3 of the regulations by reference to sec_1_507-3 provides that in a sec_507 transfer if the transferee foundation transfers all of its assets to one or more private_foundations which are effectively controlled within the meaning of sec_1_482-1 now redesignated as sec_1_482-1a by the same person or persons who effectively controlled the transferor private_foundation for purposes of chapter and sec_507 through such transferee shall be treated as if it were the transferor sec_1_482-1a of the regulations provides that the term controlled includes any kind of control direct or indirect whether legally enforceable and however exercisable or exercised it is the reality of the control which is decisive not the form or the mode of its exercise because the new foundations will be effectively controlled within the meaning of sec_1 1a a by the same persons who effectively control the foundation the transfers from the foundation of all of its assets to the new foundations will be transfers described in sec_1_507-3 of the regulations therefore the new foundations will be treated as if they were the foundation as a result the foundation will not be required to meet the sec_4942 qualifying_distribution requirement in the year in which the transfer of all its assets to the new foundations instead the new foundations will be responsible for satisfying their proportionate share of the foundation's distribution_requirements under sec_4942 to the extent that such distribution_requirements are not satisfied by the foundation under sec_1_507-3 of the regulations the record keeping requirements of sec_4942 of the code will not apply to the foundation during any period in which it has no assets taxable_expenditures sec_4945 of the code imposes a tax on each taxable_expenditure made by private_foundations sec_4945 of the code defines the term taxable_expenditure as an amount_paid or incurred by a private_foundation as a grant to an organization other than an organization described in paragraph or of sec_509 unless the private_foundation exercises expenditure_responsibility with respect to such grant in accordance with subsection h sec_4945 of the code provides that expenditure_responsibility means that the private_foundation is responsible to exert all reasonable efforts and to establish adequate procedures to see that the grant is spent solely for the purpose for which made to obtain full and complete reports from the grantee on how the funds are spent and to make full and detailed reports with respect to such expenditures to the secretary example of sec_1_507-3 of the regulations indicates that when all net assets are transferred from one private_foundation to one or more controlled foundations there are no expenditure_responsibility requirements that must be exercised under sec_4945 and sec_4945 of the code with respect to the transfer sec_4945 of the code provides that the term taxable_expenditure includes any amount_paid or incurred for any purpose other than one specified in sec_170 since the foundation is transferring all of its assets to the new foundations private_foundations effectively controlled within the meaning of sec_1_482-1 a a by the same person or persons who effectively controlled the foundation the transfers meet the requirements of sec_1 a i of the regulations and accordingly the foundation will not have to exercise expenditure_responsibility with respect to the transfers to the new foundations filing_requirements sec_1_507-1 of the regulations provides that a private_foundation which transfers all of its net assets is required to file the annual information_return required by sec_6033 and the foundation managers are required to file the annual report of a private_foundation required by sec_6056 for the taxable_year in which such transfer occurs however neither such foundation nor its foundation managers will be required to file such returns for any taxable_year following the taxable_year in which the last of any such transfers occurred if at no time during the subsequent taxable years in question the foundation has either legal or equitable_title to any assets or engages in any activity in general sec_6043 of the code provides that any organization which for any of its last taxable years preceding its liquidation dissolution termination or substantial_contraction was exempt from taxation under sec_501 shall file a return and other information with respect to such liquidation dissolution termination or substantial_contraction accordingly we conclude as follows the foundation’s transfer of all of its assets to the new foundations will constitute a significant disposition of its assets to one or more private_foundations under sec_507 of the code the foundation's transfer to the new foundations will not result in termination of the foundation’s private_foundation_status under sec_507 of the code but will constitute a reorganization among these private_foundations under sec_507 the foundation’s transfer of its assets to the new foundations will not constitute notification of the foundation’s intent to terminate its private_foundation_status under sec_507 of the code or any willful repeated acts or failure to act or any willful and flagrant act or failure to act under sec_507 by the foundation and thus the foundation will not be liable for any_tax imposed by sec_507 under sec_507 of the code the new foundations will not be treated as newly created organizations the new foundations will be treated as possessing tax_attributes and characteristics of the foundation pursuant to sec_1_507-3 and of the regulations the foundation's transfer of all of its assets to the new foundations will not give rise to any net_investment_income or constitute any other taxable sale or disposition under sec_4940 of the code the foundation's transfer of all its assets to the new foundations will not constitute any act of self-dealing under sec_4941 of the code by the foundation or the new foundations or any of their foundation managers as defined in sec_4946 upon the foundation’s transfer of all its assets to the new foundations the new foundations will each succeed to a portion of the foundation's excess qualifying distributions if any based upon each foundation's proportionate share of the foundation's total assets received and the record-keeping requirements of sec_4942 of the code will not apply to the foundation during any period in which the foundation has no assets the foundation's transfer of all its assets to the new foundations will not constitute any taxable_expenditures under sec_4945 of the code the foundation will not be required to exercise any expenditure_responsibility under sec_4945 of the code with respect to its transfers of all of its assets to the new foundations because the foundation will have thus disposed of ail of its assets under sec_1_507-3 of the regulations for purposes of chapter and sec_507 through of the code the new foundations will be treated as if each were the foundation in the proportion that the fair_market_value of the foundation's assets less encumbrances transferred to each bears to the fair_market_value of the foundation's assets less encumbrances immediately before the foundation's transfer of its assets the foundation and its foundation managers will not be required to file the annual information_return required under code sec_6033 for any_tax years following the tax_year in which the last transfers of all the foundation's assets occur if during such subsequent tax years the foundation will have neither legal nor equitable titie to any assets nor engage in any activity upon the foundation's dissolution the foundation will be required by code sec_6043 to file its annual return for the year of such dissolution as required by code sec_6043 the legal accounting and other expenses if reasonable in amount incurred by the foundation and the new foundations in connection with this ruling_request and in carrying out the transfers of assets will be considered as being made to achieve the charitable purposes of the grants and thus the payments of such costs and expenses will not constitute taxable_expenditures under sec_4945 this ruling is based on the understanding that there will be no material changes in the facts upon which it is based also this ruling is directed only to the organization that requested it sec_6110 of the code provides that this ruling may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert c harper jr manager exempt_organizations technical group
